Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “an operation request accepting unit”, “a setting accepting unit”, “a payment control unit”, “an operation execution control unit” and “a charge presenting unit” and “a setting selection unit” and “request accepting means”, “setting accepting means”, “payment control means” and “operation execution control means”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “that to ….” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that there are no the corresponding structure described in the specification “an operation request accepting unit”, “a setting accepting unit”, “a payment control unit”, “an operation execution control unit” and “a charge presenting unit” and “a setting selection unit”, “request accepting means”, “setting accepting means”, “payment control means” and “operation execution control means”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “an operation request accepting unit”, “a setting accepting unit”, “a payment control unit”, “an operation execution control unit” and “a charge presenting unit”, “a setting selection unit”, “request accepting means”, “setting accepting means”, “payment control means” and “operation execution control means” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification discloses that the “an operation request accepting unit”, “a setting accepting unit”, “a payment control unit”, “an operation execution control unit” and “a charge presenting unit”, “a setting selection unit”, “request accepting means”, “setting accepting means”, “payment control means” and “operation execution control means” can be any component that can performing the tasks; thus it is unclear what is the corresponding structure, material, or acts that performs the claimed function.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 20190369924) in view of Dellagnolo et al. (US 20190384545A).
Regarding claim 1, Oka teaches an image processing service system (fig. 1) comprising: 
an operation request accepting unit that accepts an operation request for an image processing apparatus through a chat between a user and a chatbot serving as a participant in a chat service on a chat board provided by the chat service (add_printer in fig. 7); a setting accepting unit that accepts a setting for an operation of the image processing apparatus requested by the operation request (“please select print setting” in fig. 7 and fig. 8, 12);
Oka does not teach a payment control unit that makes a payment for the operation of the image processing apparatus requested by the operation request through an electronic payment system available on the chat service; and an operation execution control unit that controls the image processing apparatus to execute the operation requested by the operation request after the setting is accepted by the setting accepting unit and the payment is made by the payment control unit.
Dellagnolo teaches a payment control unit that makes a payment for the operation of the image processing apparatus requested by the operation request through an electronic payment system available on the chat service (fig. 3c-e); and an operation execution control unit that controls the image processing apparatus to execute the operation requested by the operation request after the setting is accepted by the setting accepting unit and the payment is made by the payment control unit (575: release document in fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oka, and to include a payment control unit that makes a payment for the operation of the image processing apparatus requested by the operation request through an electronic payment system available on the chat service; and an operation execution control unit that controls the image processing apparatus to execute the operation requested by the operation request after the setting is accepted by the setting accepting unit and the payment is made by the payment control unit, in order to print a document at an image device based upon successful payment suggested by Dellagnolo (p0004).

Regarding claim 2, Oka in view of Dellagnolo teaches the image processing service system according to claim 1, further comprising a charge presenting unit that calculates the amount of charge for the operation executed by the image processing apparatus using the setting accepted by the setting accepting unit and presents the calculated amount of charge through the chat on the chat board, wherein the payment control unit makes a payment of the amount of charge presented by the charge presenting unit, the amount of charge being approved by the user (Dellagnolo: fig. 3d-e).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 5, Oka in view of Dellagnolo teaches the image processing service system according to claim 2, further comprising: a setting selection unit that accepts a condition regarding a setting for the operation of the image processing apparatus requested by the operation request or a condition regarding an amount of charge for the operation of the image processing apparatus requested by the operation request (Dellagnolo: fig. 3c:buy pages), and selects a setting with which the operation of the image processing apparatus is executable under the accepted condition (Dellagnolo: Mono/color pages in fig. 3c); and a setting presenting unit that accepts input of a condition regarding the setting for the operation or the amount of charge for the operation by the user on the chat board, and presents a setting selected by the setting selection unit based on the input condition, wherein in response to the setting presented by the setting presenting unit being approved by the user, the operation execution control unit controls the image processing apparatus to execute the operation requested by the operation request using the approved setting (Dellagnolo: fig. 3d).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 7, Oka in view of Dellagnolo teaches the image processing service system according to claim 1, further comprising: a screen generation unit that generates a screen for accepting an operation performed by the user; and a command presenting unit that presents a command for displaying the screen generated by the screen generation unit on the chat board (Dellagnolo: fig. 3d-3e).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 8, Oka teaches the image processing service system according to claim 7, wherein the setting accepting unit accepts a setting for the operation of the image processing apparatus by accepting an operation performed on a setting screen, the setting screen being generated by the screen generation unit and invoked from the chat board using the command (“please select print setting” in fig. 7 and fig. 8, 12.)

Regarding claim 9, Oka in view of Dellagnolo teaches the image processing service system according to claim 7, wherein the payment control unit makes a payment for the operation of the image processing apparatus by accepting an operation performed on a payment screen, the payment screen being generated by the screen generation unit and invoked from the chat board using the command (Dellagnolo: fig. 3c: buy pages).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 11, claim 11 recites similar limitations as claim 1, therefore it is rejected for the same reason as claim 1. 

Regarding claim 10, Oka teaches the image processing service system according to claim 1, further comprising a data acquisition unit that acquires target data by using a data transfer function provided in the chat service, wherein the operation execution control unit controls the image processing apparatus to execute the operation requested by the operation request on the target data acquired by the data acquisition unit (2:upload_file, 3.1: print(file) in fig. 7).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Dellagnolo as applied to claim 2 above, and further in view of Kogure (US 20150153979).

Regarding claim 3, Oka in view of Dellagnolo does not teach the image processing service system according to claim 2, further comprising: a setting selection unit that selects a setting for the operation of the image processing apparatus executable with a specified amount of money; and a setting presenting unit that accepts input of an amount of money from the user on the chat board and presents a setting selected by the setting selection unit based on the accepted amount of money when the amount of charge presented by the charge presenting unit is not approved by the user, wherein in response to the setting presented by the setting presenting unit being approved by the user, the operation execution control unit controls the image processing apparatus to execute the operation requested by the operation request using the approved setting.
Kogure teaches the image processing service system according to claim 2, further comprising: a setting selection unit that selects a setting for the operation of the image processing apparatus executable with a specified amount of money (p0058: not enough money remains to continue printing and fig.5: 916); and a setting presenting unit that accepts input of an amount of money from the user on the chat board (s917: display to input fee in fig. 5) and presents a setting selected by the setting selection unit based on the accepted amount of money when the amount of charge presented by the charge presenting unit is not approved by the user (fig. 7a 1401 cancel), wherein in response to the setting presented by the setting presenting unit being approved by the user, the operation execution control unit controls the image processing apparatus to execute the operation requested by the operation request using the approved setting (s919 in fig. 5 and fig. 7a: end).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oka, and to include a setting selection unit that selects a setting for the operation of the image processing apparatus executable with a specified amount of money; and a setting presenting unit that accepts input of an amount of money from the user on the chat board and presents a setting selected by the setting selection unit based on the accepted amount of money when the amount of charge presented by the charge presenting unit is not approved by the user, wherein in response to the setting presented by the setting presenting unit being approved by the user, the operation execution control unit controls the image processing apparatus to execute the operation requested by the operation request using the approved setting, in order to able to print document when there is not enough money.

Regarding claim 4, Oka in view of Dellagnolo teaches the image processing service system according to claim 3, wherein when a plurality of settings are selected by the setting selection unit based on the accepted amount of money, the setting presenting unit presents the plurality of settings and accepts a setting selected by the user among the plurality of settings on the chat board, and the operation execution control unit controls the image processing apparatus to execute the operation requested by the operation request using the setting selected by the user among the plurality of settings presented by the setting presenting unit (Dellagnolo: fig. 3).
The rational applied to the rejection of claim 1 has been incorporated herein.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Dellagnolo as applied to claim 5 above, and further in view of Ishida (US 20200133597).

Regarding claim 6, Oka in view of Dellagnolo does not teach the image processing service system according to claim 5, wherein in response to absence of a setting with which the operation of the image processing apparatus is executable under the accepted condition, the setting selection unit identifies a proposed change in the condition to select a setting with which the operation of the image processing apparatus is executable under the changed condition, and the setting presenting unit presents the proposed change in the condition identified by the setting selection unit.
Ishida teaches the image processing service system according to claim 5, wherein in response to absence of a setting with which the operation of the image processing apparatus is executable under the accepted condition, the setting selection unit identifies a proposed change in the condition to select a setting with which the operation of the image processing apparatus is executable under the changed condition, and the setting presenting unit presents the proposed change in the condition identified by the setting selection unit (claim 7: program for the mobile terminal further causes a processor to: confirm whether or not to change a value in a parameter in which capability information of a specific image processing apparatus stored in association with designated template information and capability information included in the capability file received from the image processing apparatus do not match).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oka in view of Dellagnolo, and to include wherein in response to absence of a setting with which the operation of the image processing apparatus is executable under the accepted condition, the setting selection unit identifies a proposed change in the condition to select a setting with which the operation of the image processing apparatus is executable under the changed condition, and the setting presenting unit presents the proposed change in the condition identified by the setting selection unit, in order to provide system that  possible to set a setting value (function) that could not be selected when registering the template held by the mobile terminal suggested by Ishida (p0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677